DENNIS, Justice,
concurring.
I respectfully concur.
The three right articulation rule of Jackson v. Henderson, 260 La. 90, 255 So.2d 85 (1971), is applicable to misdemeanor guilty pleas, requiring that the trial judge inform the defendant that by pleading guilty he waives his privilege against compulsory self-incrimination, his right to trial by jury where applicable, and his right to confront his accusers. State v. Jones, 404 So.2d 1192 (La.1981). The record of the colloquy at the time of the defendant’s guilty plea does not reflect compliance with these requirements, therefore, defendant’s conviction is invalid and may not be used in enhancement proceedings.